DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/366,771 dated 5 November 2021, responding to the 5 August 2021 Office Action provided in the rejection of claims 1-20, wherein claims 1, 9, and 17 have been amended.
The objection to claims 1, 9, and 17 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Grobman, Steven L. (U.S. 7,739,532) and Chen, II et al. (U.S. 10,061,621) – art made of record).
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grobman, Steven L. (U.S. 7,739,532) (Hereinafter Grobman – art made of record) in view of Chen, II et al. (U.S. 10,061,621) (Hereinafter Chen – art made of record).
As per claim 1, Grobman discloses a method, comprising: 
detecting by a hypervisor that a virtual machine launched by the hypervisor is a high-performance virtual machine based on analyzing a workload that is being run on the virtual machine and resources being used by the virtual machine (see for example Grobman, this limitation is disclosed such that a scheduler in a virtual machine manager (i.e. hypervisor) obtains predictive information from a plurality of VMs, comprising information pertaining to CPU utilization for each of the plurality of VMs (i.e. “detecting by a hypervisor…resources Clm.1 and associated text. It is determined if the future utilization of the CPU for the workload is predicted to be high or low (i.e. determining future utilization is predicted to be high discloses claimed “detecting…that a virtual machine…is a high-performance virtual machine”); Clm.2 and associated text); and 
in response to the detecting, modifying, by a processing device, a configuration to increase performance of the high-performance virtual machine on the hypervisor (see for example Grobman, this limitation is disclosed such that based on the future utilization requirement, the CPU frequency is scaled. If the future utilization of the CPU is predicted to be high, the CPU frequency is raised; Clms.1-2 and associated text).  
Although Grobman discloses detecting by a hypervisor that a virtual machine is a high-performance virtual machine based on analyzing a workload that is being run on the virtual machine and resources being used by the virtual machine and in response to the detecting, modifying, by a processing device, a configuration to increase performance of the virtual machine, Grobman does not explicitly teach a virtual machine is launched by a hypervisor and modifying a configuration of the hypervisor to increase performance of the virtual machine.
However, Chen discloses that a virtual machine is launched by hypervisor (see for example Chen, this limitation is disclosed such that a hypervisor launches virtual machines; col.5 line {47} – col.6 line {21}); and
modifying a configuration of the hypervisor to increase performance of the virtual machine (see for example Chen, this limitation is disclosed such that the hypervisor that launches the virtual machines is capable of virtually combining any number and combination of the underlying physical processors into any number and combination of virtual processors for presentation to the virtual machines, forming configurations of combined processors that enhance performance(i.e. a configuration of combined processors created by the hypervisor discloses “modifying a configuration of the hypervisor”); col.5 line {47} – col.6 line {21}).
Grobman in view of Chen is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Grobman by creating configurations of combined processors as virtual processors by a hypervisor as taught by Chen because it would enhance the teaching of Grobman with an effective means of assigning higher-level resources to a job in a configuration (as suggested by Chen, see for example col.4 lines {14}-{35}).
As per claim 7, Grobman in view of Chen discloses the limitation wherein the modifying the configuration of the hypervisor is performed without modifying any configuration of the high-performance virtual machine (see for example Chen, this limitation is disclosed such that the hypervisor that the configuration change is the hypervisor combining any number and combination of the underlying physical processors into any number and combination of virtual processors for presentation to the virtual machines, forming configurations of combined processors that enhance performance(i.e. a configuration of combined processors created by the col.5 line {47} – col.6 line {21})).
Regarding claim 9, it is a system claim having similar limitations cited in claim 1.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 15, it is a system claim having similar limitations cited in claim 7.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 1.

Claims 2, 6, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grobman (U.S. 7,739,532) in view of Chen (U.S. 10,061,621), claims 2 and 6 as applied to claim 1 above, claims 10 and 14 as applied to claim 9 above, claim 18 as applied to claim 17 above, and further in view of Banerjee et al. (U.S. 2014/0137107) (Hereinafter Banerjee).
As per claim 2, Grobman in view of Chen discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the high-performance virtual machine is self-designated as high-performing.
However, Banerjee discloses the limitation wherein the high-performance virtual machine is self-designated as high-performing (see for example Banerjee, this limitation is disclosed such that power management policy indicating performance mode is from the VM (i.e. “virtual machine is self-designated as high-performing”); paragraph [0056]).
Grobman in view of Chen is analogous art with Banerjee because they are from the same field of endeavor, virtualization.
paragraph [0055]).
As per claim 6, Grobman in view of Chen discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach detecting that no high-performance virtual machines are currently active on the hypervisor; and in response to the detecting, modifying the configuration of the hypervisor to save power on the hypervisor
However, Banerjee discloses detecting that no high-performance virtual machines are currently active on the hypervisor (see for example Banerjee, this limitation is disclosed such that identifying of a virtual machine power management policy occurs, indicating the virtual machine is in a power saving mode (i.e. “detecting that no high-performance virtual machines are currently active”); paragraph [0056]. The virtual machine monitor (VMM, i.e. claimed “hypervisor”) virtualizes the hardware resources of a host to be allocated to virtual machines (i.e. “virtual machine [is] of a hypervisor”); paragraph [0055]); and 
in response to the detecting, modifying the configuration of the hypervisor to save power on the hypervisor (see for example Banerjee, this limitation is disclosed such that in response to the notification identifying, it is determined that power capping is enforced for a power saving mode; paragraph [0056].
Grobman in view of Chen is analogous art with Banerjee because they are from the same field of endeavor, virtualization.
paragraph [0055]).
Regarding claim 10, it is a system claim having similar limitations cited in claim 2.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 14, it is a system claim having similar limitations cited in claim 6.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 18, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grobman (U.S. 7,739,532) in view of Chen (U.S. 10,061,621) as applied to claims 1 and 9 above, respectively, and further in view of Oshins et al. (U.S. 2011/0296234) (Hereinafter Oshins).
As per claim 3, Grobman in view of Chen discloses the method of claim 1, but does not explicitly teach the limitation wherein the configuration of the hypervisor is associated with a q-depth of a storage adapter of a host of the hypervisor.
However, Oshins discloses the limitation wherein the configuration of the hypervisor is associated with a q-depth of a storage adapter of a host of the hypervisor (see for example Oshins, this limitation is disclosed such that a hypervisor has interfaces at a storage target with a queue depth (i.e. q-depth); paragraph [0026]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Grobman in view of Chen by considering queue depth as taught by Oshins because it would enhance the teaching of Grobman in view of Chen with an effective means of effectively managing multiple I/O paths (as suggested by Oshins, see for example paragraph [0024]).
Regarding claim 11, it is a system claim having similar limitations cited in claim 3.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 3.

Claims 4-5, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grobman (U.S. 7,739,532) in view of Chen (U.S. 10,061,621) as applied to claims 1, 9, and 17 above, respectively, and further in view of Patel et al. (U.S. 2019/0095231) (Hereinafter Patel).
As per claim 4, Grobman in view of Chen discloses the method of claim 1, but does not explicitly teach the limitation wherein the configuration of the hypervisor is associated with a power-saving C-state of the hypervisor.
However, Patel discloses the limitation wherein the configuration of the hypervisor is associated with a power-saving C-state of the hypervisor (see for example Patel, this limitation is disclosed such that platform features including c-states are adjusted in relation to a VMM (i.e. hypervisor); paragraph [0011]).
Grobman in view of Chen is analogous art with Patel because they are from the same field of endeavor, virtualization.
 paragraphs [0011]-[0012]).
As per claim 5, Grobman in view of Chen, further in view of Patel discloses the method of claim 4, wherein modifying the configuration of the hypervisor comprises disabling the power-saving C-state of the hypervisor (see for example Patel, this limitation is disclosed adjusting features for a VMM includes disabling c-state; paragraphs [0011] and [0013]).
Regarding claim 12, it is a system claim having similar limitations cited in claim 4.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 13, it is a system claim having similar limitations cited in claim 5.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grobman (U.S. 7,739,532) in view of Chen (U.S. 10,061,621) as applied to claims 1 and 9 above, respectively, and further in view of Brennan et al. (U.S. 2015/0263983) (Hereinafter Brennan).

However, Brennan discloses the limitation wherein the high-performance virtual machine is not designated as a desktop virtual machine or a server virtual machine (see for example Brennan, this limitation is disclosed such that a virtual machine is designated as a primary or active virtual machine (i.e. not designated as a desktop or server virtual machine); paragraph [0024]).
Grobman in view of Chen is analogous art with Brennan because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Grobman in view of Chen by identifying a VM as taught by Brennan because it would enhance the teaching of Grobman in view of Chen with an effective means of instantiating a virtual machine acting as a critical component (as suggested by Brennan, see for example paragraph [0024]).
Regarding claim 16, it is a system claim having similar limitations cited in claim 8.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmer et al. (U.S. 2005/0268078) discloses a VM that responds to power management commands from a VM by emulating modification to hardware resources without any actual modification, in order to change power consumption state; paragraph [0026].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196